  Case 1:19-cr-10040-JDB Document 68 Filed 05/07/19 Page 1 of 1 PageID 193
                                         U.S. Department of Justice
                                         Criminal Division




                                       May 7, 2019

Claiborne H. Ferguson, Esquire
294 Washington Avenue
Memphis, TN 38103
Claiborne101@yahoo.com

       RE:     United States v. Jeffrey W. Young, Jr.
               CR. No. 19-cr-10040-JDB
Counsel:

       This letter is in response to your letter for discovery which was received by our office.
Pursuant to your discovery request, the United States has enclosed the following in accordance
with Rule 16 of the Federal Rules of Criminal Procedures:

      Materials enclosed include documents numbered DOJ_PREVENTAGENIX-0000000001
- DOJ_PREVENTAGENIX-0000151388.

       All evidence is available to be tested, copied, inspected, or photographed as often as
necessary at a mutually convenient time. Please contact me to arrange a time for access to this
evidence. If any page, or item listed is not included with this letter, please contact me so that I can
provide you with the document.

       I am unaware of any exculpatory evidence at this time. However, if I become aware of any
such evidence I will contact you immediately.

       The government intends to produce supplemental discovery prior to the Report Date of
May 13, 2019. Feel free to contact me at your convenience so that we can discuss any further
discovery matters. Any effort to settle this case needs to be completed prior to the hearing of any
motions you may file. If you have any questions, please call me.

       Based upon your request for discovery, I, in turn hereby request any reciprocal discovery
you may have that is provided by Rule 16(b), Fed.R.Crim.P. Additionally, pursuant to
Fed.R.Crim.P. 12.1, the government requests that the defendant notify the attorney for the
government in this cause of any intended alibi defense.

                                                               Respectfully,

                                                               s/Andrew Pennebaker
                                                               Andrew Pennebaker
                                                               Trial Attorney
                                                               Criminal Division, Fraud Section
                                                               U.S. Department of Justice
                                                               (202) 597-0683
                                                               Andrew.Pennebaker@usdoj.gov
